



COURT OF APPEAL FOR ONTARIO

CITATION: Magee (Re), 2018 ONCA 300

DATE: 20180326

DOCKET: C63766

Doherty, Rouleau and Miller JJ.A.

IN THE MATTER OF:  CHRISTIAN MAGEE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean Embry, for the appellant

Carmen Elmasry, for the Ministry of the Attorney General

Janice Blackburn, for the Person in Charge, Waypoint
    Centre for Mental Health Care

Heard:  March 22, 2018

On appeal against the disposition of the Ontario Review
    Board dated, April 12, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant and the Hospital, Waypoint, argued that the Boards
    decision is unreasonable. We disagree. The Board concluded that public safety
    would be compromised if the appellant was transferred, unless the maximum
    security regime at Waypoint could be effectively replicated at the hospital to
    which the appellant was transferred to. Were that to be done, there would seem
    to be no value in the transfer.

[2]

We note that a possibility of a further assessment by someone who is not
    part of the treatment team remains, even though we are told Dr. Bradford has
    left Waypoint. The appellants annual hearing is scheduled for early April. He
    or the Hospital may, if so advised, make submissions with respect to a further
    assessment and the appropriate location for that assessment.

[3]

The appeal is dismissed.


